Wells, J.
The possession of Page was sufficient, under the Gen. Sts. c. 172, § 12, to sustain an allegation of property in him, in a prosecution for the principal offence of larceny. The accessory offence of receiving the stolen goods may be maintained by the same allegation and proof of property as will maintain a prosecution for the principal offence. Commonwealth v. Finn, ante, 466.
The goods were found in the defendant’s house, concealed under his coal bin. The fact that his son occupied a part of the *471house from which this place was accessible, and that he was engaged in business for which the stolen goods were adapted, while the father was not, would raise a reasonable doubt of the defendant’s guilt, if possession alone were relied on to establish it. The instructions asked for by the defendant are applicable only to such a condition of the evidence. But the case finds that there was other evidence tending to show the defendant’s knowledge of and participation in the concealment of the goods where they were found. And it was in connection with such other evidence that the jury were instructed that it was for them to determine “ how much weight should be given to the fact that these skins were found buried in the defendant’s cellar.” The jury were directed to acquit unless, “ upon all the evidence in the case, they were satisfied beyond a reasonable doubt that the defendant bought, received, or aided in the concealment of these skins, knowing them to have been stolen.” The defendant has no good ground to complain of these instructions.

Exceptions overruled.